Citation Nr: 1648161	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carcinoma of the lower intestines, claimed as soft tissue sarcoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has previously been before the Board in December 2014 and March 2016.  In March 2016, the Board remanded the Veteran's claim of entitlement to service connection for soft tissue sarcoma for further development.  Although the evidence of record showed that the Veteran did not have a diagnosis of soft tissue sarcoma, the Board expanded the claim to encompass the Veteran's diagnosed carcinoma of the lower intestines.  As such, the Board has recharacterized the issue on appeal as reflected on the title page.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of soft tissue sarcoma at any time during the period on appeal.

2.  The Veteran's carcinoma of the lower intestines did not manifest during service and is not causally or etiologically related to his active duty service.


CONCLUSION OF LAW
The criteria for service connection for carcinoma of the lower intestines, claimed as soft tissue sarcoma, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in July 2012 and an SSOC in April 2015 and in June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with a VA examination for his claim of entitlement to service connection for carcinoma of the lower intestines, claimed as soft tissue sarcoma, in April 2016.  Additionally, an addendum opinion was obtained in May 2016.  Review of these examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for Carcinoma of the Lower Intestines, 
Claimed as Soft Tissue Sarcoma

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As such, evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, there are no medical records, either in-service or post-service, which contain complaints of, report treatment for, or show a clinical diagnosis of soft tissue sarcoma.  Therefore, because the evidence of record shows that the Veteran has not had soft tissue sarcoma during the pendency of the appeal, the Board concludes that service connection for soft tissue sarcoma is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with a malignant gastrointestinal carcinoid tumor in 2009.  The Board notes that carcinoma of the lower intestines is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, as a result of the Veteran's cancer not manifesting until decades after service, well beyond the permissible presumptive period, service connection for a malignant gastrointestinal carcinoid tumor on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends that his carcinoma of the lower intestines, claimed as soft tissue sarcoma, is the result of exposure to herbicides during active service.

Regarding direct service connection, the Veteran's VA treatment records indicate that the Veteran was diagnosed with a malignant gastrointestinal carcinoid tumor in 2009.  Therefore, the Veteran has a current disability.

Regarding his claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.

Turning to whether there is a nexus between the Veteran's carcinoma of the lower intestines and his active military service, a review of the Veteran's service treatment records reveal no complaints, findings, or diagnoses of  carcinoma of the lower intestines.  Furthermore, there were also no complaints, findings, or diagnoses of carcinoma of the lower intestines in the years immediately following service.  The Veteran was initially diagnosed as having a gastrointestinal carcinoid tumor in 2009, many decades followings his release from service.

In April 2016, the Veteran was provided with a VA examination to address whether his carcinoma of the lower intestines is related to active military service, to include exposure to herbicides.  An addendum opinion was provided in May 2016.  During the examination, the Veteran denied ever being diagnosed with soft tissue sarcoma.  The examination findings indicate that the Veteran does not have, nor has he ever been diagnosed with an intestinal condition (other than surgical or infectious).  The examiner noted that no continuous medication is required to control an intestinal condition.  The examiner further noted that there was no weight loss attributable to an intestinal condition (other than surgical or infectious) and that no benign or malignant neoplasm or metastases were found.    

The examiner opined that the Veteran's gastrointestinal carcinoid tumor was less likely than not incurred in or caused by active military service.  The examiner stated that it is currently not clear what causes carcinoid tumors and that doctors do not know what causes the mutations that can lead to carcinoid tumors.  However, the examiner noted that doctors have found that carcinoid tumors develop in neuroendocrine cells.  The examiner reported the risk factors that increase the risk of carcinoid tumors include older age, gender, and a family history of multiple endocrine neoplasia, type I (MEN I).  Finally, the examiner stated that she was unaware of any medical literature that concludes that the gastrointestinal carcinoid tumor is related to Agent Orange exposure.

In this case, the Board finds that there is no competent medical evidence of record relating any current carcinoma of the lower intestines to the Veteran's period of service, to include any claimed exposure to herbicides.  In reaching this conclusion, the Board has not overlooked the Veteran's belief that his carcinoma is related to in-service exposure to herbicides, including Agent Orange.  Indeed, the Veteran does not claim he was diagnosed with carcinoma of the lower intestines (or soft tissue sarcoma) in service and records first show a diagnosis of carcinoma of the lower intestines in 2009, which is over 40 years after service discharge.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).

However, although lay persons are competent to provide opinions on some medical issues, the etiology of carcinoma of the lower intestines falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Carcinoma is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.

The Board acknowledges that the Veteran is currently service-connected for prostate cancer, nephropathy, diabetes mellitus 2 with erectile dysfunction and bilateral lower extremity peripheral vascular disease, bilateral nuclear cataracts, ischemic heart disease, hypertension, and bilateral peripheral neuropathy of the upper and lower extremities.  The evidence of record does not reflect, and the Veteran does not contend, that his carcinoma of the lower intestines is secondary to or aggravated by a service-connected disability.
  
Accordingly, the Board finds that a preponderance of the evidence is against a finding of that the Veteran's carcinoma of the lower intestines is related to his period of service, to include any claimed exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for carcinoma of the lower intestines, claimed as soft tissue sarcoma, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


